1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
2

                          UNITED STATES DISTRICT COURT
                                                                       Jun 06, 2019
3
                                                                           SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
4
     BEAU BALES and TRONG DANG,                   No. 4:18-cv-05156-SMJ
5    husband and wife,

6                               Plaintiffs,       ORDER GRANTING MOTION TO
                                                  DISMISS
7                 v.

8    AECOM N&E TECHNICAL
     SERVICES, LLC, a Foreign Limited
9    Liability Company; URS FEDERAL
     SERVICES, a Foreign Corporation;
10   WASHINGTON RIVER
     PROTECTION SOLUTIONS, LLC, a
11   Foreign Limited Liability Company,

12                              Defendants.

13
           Before the Court, without oral argument, is Defendants Washington River
14
     Protection Solutions, LLC (“WRPS”) and AECOM N&E Technical Services,
15
     LLC’s (“AECOM”) Motion to Dismiss Plaintiffs’ Claims Under the Anti-Kickback
16
     Act, ECF No. 24. Plaintiffs Beau Bales and Trong Dang have not filed an opposition
17
     to the motion. Having reviewed the submitted documents and the file in this matter,
18
     the Court is fully informed and grants the motion.
19
           A complaint must contain “a short and plain statement of the claim showing
20
     that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Federal Rule of


     ORDER GRANTING MOTION TO DISMISS - 1
1    Civil Procedure 12(b)(6), a complaint is subject to dismissal if it “fail[s] to state a

2    claim upon which relief can be granted.” “Threadbare recitals of the elements of a

3    cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft

4    v. Iqbal, 556 U.S. 662, 678 (2009).

5             On September 21, 2018, Plaintiffs filed the complaint alleging (1) violation

6    of the Family and Medical Leave Act, (2) retaliation in violation of the Anti-

7    Kickback Act, (3) wrongful discharge in violation of public policy, and (4) adverse

8    tax consequences. ECF No. 1. WRPS and AECOM move to dismiss Plaintiffs’

9    claim for retaliation. ECF No. 24. They argue that as a matter of law, Plaintiffs fail

10   to state a claim because the Anti-Kickback Act1 does not provide for a private cause

11   of action. They are correct. Under the statute, only the federal government has a

12   right of action to pursue violations, either civilly or criminally. See 41 U.S.C.

13   §§ 8706, 8707.

14   //

15
     1
          Under the Anti-Kickback Act, a person may not
16
                 (1) provide, attempt to provide, or offer to provide a kickback;
17               (2) solicit, accept, or attempt to accept a kickback; or
                 (3) include the amount of a kickback prohibited by paragraph (1) or
18            (2) in the contract price—
                         (A) a subcontractor charges a prime contractor or a higher tier
19                   subcontractor; or
                         (B) a prime contractor charges the Federal Government.
20
     41 U.S.C. § 8702.


     ORDER GRANTING MOTION TO DISMISS - 2
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendants Washington River Protection Solutions, LLC and

3                 AECOM N&E Technical Services, LLC’s Motion to Dismiss

4                 Plaintiffs’ Claims Under the Anti-Kickback Act, ECF No. 24, is

5                 GRANTED.

6          2.     Plaintiffs’ retaliation claim is DISMISSED WITH PREJUDICE.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel.

9          DATED this 6th day of June 2019.

10                      ___________________________
                        SALVADOR MENDOZA, JR.
11                      United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER GRANTING MOTION TO DISMISS - 3
